Carlisle, Judge.
While counsel for the defendant in error in this case have appeared both by brief and by oral argument in this court, there is no entry of service or written acknowledgement of service on the writ of error as required by Code (Ann.) § 6-911, and this court, therefore, has no jurisdiction to consider any question raised by the writ of error. Accord*629ingly, the writ of error must be dismissed. Harper v. Atlanta & W. P. R. Co., 204 Ga. 311 (49 S. E. 2d 513).
Decided May 27, 1959.
Charles D. Wheeler, for plaintiff in error.
Glenn Frick, contra.

Writ of error dismissed.


Gardner, P. J., and Townsend, J., concur.